DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 8-11, a wireless communication method and apparatus, used in a transmitting device, comprising: a) dividing a to-be-transmitted signal into multiple packets according to a pre-agreed key; b) determining a preset equivocation threshold; c) determining a power adjustment factor of each packet relative to the equivocation threshold; d) adjusting a power of each packet according to the corresponding power adjustment factor; and e) transmitting the packets, classified in H04B2001/0416.
II. Claims 6-7, drawn to a wireless communication method, used in a receiving device, comprising: a) receiving a signal sent by a transmitting device; b) dividing the signals into multiple packets according to a pre-agreed key; c) calculating a power of each of the packets; d) calculating a test statistic based on the power of each packet; e) determining whether the test statistic is greater than or equal to a preset statistic threshold; f) if the test statistic is greater than or equal to the preset statistic threshold, setting the signal as a tag signal, wherein the tag signal is an authentication signal received by the receiving device, classified in H04W12/06.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as calculating a test statistic based on the power of each packet; e) determining whether the test statistic is greater than or equal to a preset statistic threshold; f) if the test statistic is greater than or equal to the preset statistic threshold, setting the signal as a tag signal, wherein the tag signal is an authentication signal received by the receiving device.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Jeff Pearce, on 5/13 a provisional election was made without traverse to prosecute the invention of Group II, claims 6-7.  Claims 1-5 and 8-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This application is in condition for allowance except for the presence of claims 1-5 and 8-11 directed to a different invention non-elected without traverse.  Accordingly, claims 1-5 and 8-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Jeff Pearce, on 5/13/21.
The application has been amended as follows: 
cancel claims 1-5 and claims 8-11.
in line 9, after “the signal”, delete “is” and add ----as-----;
line 9, before “signal, wherein”, add ----tag-----.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the closest prior art, Kumar (US 2016/0,100,311) disclose 
a wireless communication method, used in a receiving device, comprising: a) receiving a signal sent by a transmitting device (¶ 53); b) dividing the signals into multiple packets according to a pre-agreed key (shared secret key) ¶ 53, 75); c) calculating a power of each of the packets (¶ 48); d) computing an authentication value using the derived secret key (¶ 65) e) comparing the computed authentication value to the authentication tag (¶ 65), f) if computed authentication value is determined to be equal to the authentication tag, then it is determined that the received broadcast message in the non-security data packet is authentic (¶ 66).
However, the cited prior art fails to disclose or suggest:
d) calculating a test statistic based on the power of each packet; 
e) determining whether the test statistic is greater than or equal to a preset statistic threshold; 
f) if the test statistic is greater than or equal to the preset statistic threshold, setting the signal is a signal, wherein the tag signal is an authentication signal received by the receiving device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.